Citation Nr: 1733269	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-44 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2. Entitlement to an initial compensable rating for shin splints of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 2005 to August 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for patellofemoral pain syndrome of the right knee and shin splints of the left leg, and assigned noncompensable ratings for each disability, effective August 15, 2009, the day after separation from service.

The Veteran timely appealed the initial ratings assigned.  Jurisdiction over this case was subsequently transferred to the VARO in Buffalo, New York, and that office forwarded the appeal to the Board.

After the Board remanded the claim in July 2014, the RO increased the initial rating of the right knee to 10 percent, also effective August 15, 2009.

In a September 2016 decision, the Board denied the Veteran's claims for higher initial ratings for patellofemoral pain syndrome of the right knee and shin splints of the left leg.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court vacated the Board's September 2016 decision and remanded the issues of entitlement to higher initial ratings for patellofemoral pain syndrome of the right knee and shin splints of the left leg, pursuant to a January 2017 Joint Motion for Remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In the June 2017 Joint Motion for Remand, the parties agreed that remand of the Veteran's claims was required because the Board erred in the September 2016 decision that denied the Veteran's claims for higher rating for patellofemoral pain syndrome of the right knee and shin splints of the left leg, when it did not ensure that VA complied with its duty to assist under the requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) by providing adequate examinations and opinions. 

The parties determined that the April 2015 VA examination, relied upon in the Board's denial, is inadequate for rating purposes.  Specifically, the parties indicated that "despite these findings, the examiner did not quantify where pain on motion began or additional functional loss, as all range of motion studies reflected 0 degrees of extension and 140 degrees of flexion, bilaterally."  The parties further agreed that the Board's discussion of Deluca factors in its analysis of the facts of this case and adequacy of the April 2015 VA examination was also inadequate.  The parties agreed that vacatur and remand was required.  The parties instructed that, upon remand, the Veteran should be given a new examination, which properly measures and discusses the criteria under Mitchell v. Shinseki, 25 Vet. App. 32 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The Board also notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The April 2015 VA examination did not include joint testing for pain on passive motion in weight-bearing. 

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of her service-connected patellofemoral pain syndrome of the right knee and shin splints of the left leg, to include pertinent findings pursuant to Mitchell, DeLuca, and Correia. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA orthopedic examination to assess the severity of her service-connected patellofemoral pain syndrome of the right knee and for shin splints of the left leg.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all pertinent pathology noted in the evaluation report. 

The examination should be conducted in accordance with the current disability benefits questionnaire.

The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups, regardless of whether they occur during the examination, and such additional loss should be expressed in degrees of motion.  The Board recognizes the difficulty in making such a determination, but requests, pursuant to the instructions of the Court in this case and the Court's decisions generally, that the examiner give the best possible estimate of additional degrees of motion lost during flare-ups. 

Additionally, in conducting range of motion tests of the right knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The rationale for all opinions expressed by the VA examiner should also be provided. 

2.  Then readjudicate the claims remaining on appeal.  If the benefit sought is not granted in full, furnish the Veteran with a supplemental statement of the case and an opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




